Citation Nr: 1033180	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-15 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 
1957 to April 1960.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.

To support his claim, the Veteran testified at a hearing in 
December 2005 before a local decision review officer.  In further 
support of his claim, the Veteran also testified at a video-
conference hearing in August 2006 before the undersigned Veterans 
Law Judge (VLJ) of the Board.  During the hearing, the Veteran 
submitted additional evidence and waived his right to have the RO 
initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c).

In July 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for additional development and 
consideration.  In March 2008, the AMC issued a supplemental 
statement of the case (SSOC) continuing to deny the claim and 
returned the file to the Board for further appellate review.

Then, in July 2008, the Board again remanded this case to the AMC 
to ensure compliance with the directives of the prior remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  See, too, Dyment 
v. West, 13 Vet. App. 141, 146- 47 (1999).  After completing the 
necessary additional development and consideration, the AMC 
issued another SSOC in March 2009 continuing to deny the claim 
and has since returned the file to the Board for further 
appellate review.

In a decision dated in June 2009, the Board denied service 
connection for the CTS.  The Veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims (Court 
or CAVC).

In May 2010, during the pendency of the appeal to the Court, the 
Veterans' attorney and VA's Office of General Counsel-
representing the Secretary, filed a joint motion asking the Court 
to vacate the Board's June 2009 decision, and to remand the claim 
to the Board for further development and readjudication in 
compliance with directives specified in the joint motion.  The 
Court granted this joint motion and has since returned the file 
to the Board.

To comply with the Court's order, the Board in turn is again 
remanding this claim to the RO via the AMC.


REMAND

The Veteran contends that service connection should be granted 
for bilateral CTS.  

In the May 2010 joint motion for remand, the parties pointed out 
that, pursuant to the July 2007 and July 2008 Remand 
instructions, the Board, in essence, directed that the Veteran be 
scheduled for a VA examination to determine whether it is at 
least as likely as not, i.e., a 50 percent probability or 
greater, that the Veteran's wrist condition was related to 
complaints noted during service.  A notation to the effect that 
this record review took place should be included in the report of 
the examiner, and a complete rationale should be provided for all 
opinions expressed.

A VA compensation examination report in February 2008 diagnosed 
possible CTS and discounted the Veteran's claim that his current 
bilateral wrist disability was attributable to his military 
service.  Another VA compensation examination was subsequently 
provided in September 2008.  Neurological testing was conducted 
that confirmed his bilateral CTS.  The examiner nonetheless was 
unable to provide an opinion regarding the etiology of this 
disability.  The examiner stated that "I cannot resolve this 
issue without resort to mere speculation that is as to whether 
the current wrist disorders dates back to the Veteran's service 
in the military."

In the joint motion, the parties agreed that the Board did not 
adequately explain that its duty to assist was satisfied.  
Specifically, whether the September 2008 examiner's nexus opinion 
contains an adequate rationale to support its conclusion.   

In this regard , the Board notes that the Court has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision"). 

In reviewing a similar factual scenario wherein VA examiners 
conveyed that they could not advance an opinion without resort to 
"mere speculation," the Court has directed that:

In general, it must be clear on the record that the inability to 
opine on questions of diagnosis and etiology is not the first 
impression of an uninformed examiner, but rather an assessment 
arrived at after all due diligence in seeking relevant medical 
information that may have bearing on the requested opinion.  As 
the Secretary has acknowledged, this requirement inherent in the 
statutory equipoise rule as interpreted by the implementing 
regulation.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 ("When, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises ... such doubt will be resolved in 
favor of the claimant." (emphasis added)).  

An examiner's conclusion that a diagnosis or etiology opinion is 
not possible without resort to speculation is a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion.  However, a bald statement that it would be speculative 
for the examiner to render an opinion as to etiology or diagnosis 
is fraught with ambiguity.  For example, it is not clear whether 
the examiner lacks the expertise to render such an opinion, or 
whether some additional testing or information is needed, and 
possibly available, that would permit such an opinion, either of 
which would render the opinion inadequate for resolving the 
claim.  See Daves and Green, supra.  

Thus, before the Board can rely on an examiner's conclusion that 
an etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must otherwise 
be apparent in the Board's review of the evidence.  Cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").

Furthermore, the Secretary must ensure that any medical opinion, 
including one that states no conclusion can be reached without 
resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  
Therefore, it must be clear, from either the examiner's 
statements or the Board decision, that the examiner has indeed 
considered "all procurable and assembled data," by obtaining all 
tests and records that might reasonably illuminate the medical 
analysis.  See Daves, supra.  When the record leaves this issue 
in doubt, it is the Board's duty to remand for further 
development.  The examiner may also have an obligation to conduct 
research in the medical literature depending on the evidence in 
the record at the time of examination.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  The phrase "without resort to 
speculation" should reflect the limitations of knowledge in the 
medical community at large and not those of a particular 
examiner.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

It is not evident from the record that the examiners' use of the 
phrase "without resort to mere speculation" in the instant appeal 
reflected "the limitations of knowledge in the medical community 
at large and not those of a particular examiner."  Clarification 
is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's 
claims file (to include this remand, and with 
specific attention invited to the inservice 
symptomatology, the reports of all diagnostic 
testing, the lack of treatment subsequent to 
service, and the Veteran's lay statements) to 
the September 2008 VA examiner/opinion 
provider for review and an addendum opinion 
that clarifies the earlier statements, and 
responds to the question posed by the Board 
in the prior remands, i.e., whether it is at 
least likely as not (50 percent or better 
probability) that the Veteran's bilateral CTS 
is related to his service, to include 
inservice complaints?

If the September 2008 examiner/opinion 
provider is unavailable or unable to offer 
the opinion sought, the Veteran's claims file 
should be forwarded to another appropriate 
healthcare professional (neurologist) for 
review and the opinion sought.

The opinion provider should cite to the 
medical and competent lay evidence of record 
and explain the rationale for all opinions 
given.  If after consideration of all 
pertinent factors it remains that the 
requested opinion cannot be provided without 
resort to speculation, it should be so stated 
and the opinion provider must explain why an 
opinion cannot be offered without resort to 
speculation.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


